

116 HR 1890 IH: Preserving America’s Infrastructure Dollars Act of 2019
U.S. House of Representatives
2019-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1890IN THE HOUSE OF REPRESENTATIVESMarch 26, 2019Mr. Stauber (for himself and Mr. Aguilar) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to require a life-cycle cost analysis for certain projects,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving America’s Infrastructure Dollars Act of 2019 or the PAID Act of 2019. 2.Life-cycle cost analysisSection 106(f) of title 23, United States Code, is amended—
 (1)in paragraph (1) by striking the third sentence; and (2)by adding at the end the following:
				
 (3)RequirementOn and after the first day of the first fiscal year beginning after the date of enactment of this paragraph, the Secretary shall require each State to conduct a life-cycle cost analysis for each project of the State that—
 (A)receives Federal financial assistance pursuant to this title; and (B)has an estimated total cost of $30,000,000 or more..
			